DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,866,866. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language is only different as to not change the functionality of the components, e.g. labeling already distinctive components as first, second, etc. does not further define the language.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 8-14 are rejected under 35 U.S.C. 101 because the claim is directed to a software product that is stored on a storage that is not defined as non-transitory and is only configurable to execute and not actually executed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 8, 10, 13, 15, 17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiau U.S. Patent Application Publication US2014/0310258A1.
As per claim 1, Tiau teaches a query fault processing method, comprising: receiving a query statement (¶ 0017); generating a query plan tree corresponding to the query statement, wherein the query plan tree comprises a plurality of operators organized in a tree structure (¶ 0024, 0028), and wherein each operator corresponds to one or more operations for performing a function of the operator (¶ 0017); executing the query statement according to the query plan tree (¶ 032); obtaining intermediate status information of a faulty operator when a fault occurs in a process of executing the query statement, wherein the intermediate status information is backed up at a backup time point before the fault occurs, and wherein the intermediate status information indicates a first operation completed by the faulty operator and a second operation uncompleted by the faulty operator at the backup time point (¶ 0041); updating the query plan tree according to the intermediate status information to obtain a reconstructed query plan tree; and continuing to execute the query statement according to the reconstructed query plan tree to obtain a query result of the query statement after recovering from the fault (¶ 0044-0046).
As per claim 3, Tiau teaches the query fault processing method of claim 1, further comprising periodically backing up the intermediate status information (¶ 0052).
As per claim 6, Tiau teaches the query fault processing method of claim 1, wherein updating the query plan tree according to the intermediate status information comprises: recursively processing the first operation and the second operation to obtain reconstructed information of the faulty operator, wherein the reconstructed information comprises reconstructed operations and a logical relationship among the reconstructed operations (¶ 0044-0046); and updating, according to the reconstructed information, operations corresponding to the faulty operator to obtain the reconstructed query plan tree (¶ 0047).
As per claim 8, Tiau teaches a database server, comprising: a storage configured to store a computer-executable program; and a processor coupled to the storage and storage, and configured to execute the computer-executable program to: receive a query statement; generate a query plan tree corresponding to the query statement, wherein the query plan tree comprises a plurality of operators organized in a tree structure, and wherein each operator corresponds to one or more operations symbols for performing a function of the operator; execute the query statement according to the query plan tree; obtain intermediate status information of a faulty operator when a fault occurs in a process of executing the query statement, wherein the intermediate status information is backed up at a backup time point before the fault occurs, and wherein the intermediate status information indicates a first operation completed by the faulty operator and a second operation uncompleted by the faulty operator at the backup time point; update the query plan tree according to the intermediate status information to obtain a reconstructed query plan tree; and continue to execute the query statement according to the reconstructed query plan tree to obtain a query result of the query statement after recovering from the fault (¶ 0017, 0024, 0028, 0032, 0041, 0044-0046, see claim 1 for mapping).
As per claim 10, Tiau teaches the database server of claim 8, wherein the processor is further configured to execute the computer-executable program to periodically back up the intermediate status information (¶ 0052).
As per claim 13, Tiau teaches the database server of claim 8, wherein the processor is further configured to execute the computer-executable program to: recursively process the first operation and the second operation to obtain reconstructed information of the faulty operator, wherein the reconstructed information comprises reconstructed operations and a logical relationship among the reconstructed operations; and update, according to the reconstructed information, operations corresponding to the faulty operator to obtain the reconstructed query plan tree (¶ 0044-0047).
As per claim 15, Tiau teaches a computer program product comprising instructions stored on a non-transitory computer-readable medium that, when executed by a database server, cause the database server to: receive a query statement; generate a query plan tree corresponding to the query statement, wherein the query plan tree comprises a plurality of operators organized in a tree structure, and wherein each operator corresponds to one or more operations for performing a function of the operator; execute the query statement according to the query plan tree; obtain intermediate status information of a faulty operator when a fault occurs in a process of executing the query statement, wherein the intermediate status information is backed up at a backup time point before the fault occurs, and wherein the intermediate status information indicates a first operation completed by the faulty operator and a second operation uncompleted by the faulty operator at the backup time point; update the query plan tree according to the intermediate status information to obtain a reconstructed query plan tree; and continue to execute the query statement according to the reconstructed query plan tree to obtain a query result of the query statement after recovering the fault (¶ 0017, 0024, 0028, 0032, 0041, 0044-0046, see claim 1 for mapping).
As per claim 17, Tiau teaches the computer program product of claim 15, wherein the instructions further cause the database server to periodically back up the intermediate status information (¶ 0052).
As per claim 20, Tiau teaches the computer program product of claim 15, wherein the instructions further cause the database server to: recursively process the first operation and the second operation to obtain reconstructed information of the faulty operator, wherein the reconstructed information comprises reconstructed operations and a logical relationship among the reconstructed operations; and update, according to the reconstructed information, operations corresponding to the faulty operator to obtain the reconstructed query plan tree (¶ 0044-0047).


Allowable Subject Matter
Claims 2, 4-5, 7, 16, 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2018/0025055A1 to Hassan:  Power failure during execution of a query and reconstructing query plan.
10,795,887 to Schreier:  Reconstruction of a query plan using new operators.
US2005/0154740A1 to Day:  Rebuilding query plans after an error.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113